
	
		II
		110th CONGRESS
		1st Session
		S. 1957
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Schumer (for himself,
			 Mrs. Hutchison, Mrs. Feinstein, Mr.
			 Hatch, Mr. Whitehouse,
			 Mr. Graham, Mr.
			 Kohl, Mrs. Clinton, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to
		  provide protection for fashion design.
	
	
		1.Short titleThis Act may be cited as the
			 Design Piracy Prohibition
			 Act.
		2.Protection for fashion design
			(a)Designs protectedSection 1301 of title 17, United
			 States Code, is amended—
				(1)in subsection (a), by adding at the end the
			 following:
					
						(3)Fashion
				designA fashion design is
				subject to protection under this
				chapter.
						;
				and
				(2)in subsection (b)—
					(A)in paragraph (2), by inserting or an
			 article of apparel, after plug or mold,; and
					(B)by adding at the end the following:
						
							(7)A fashion design is the
				appearance as a whole of an article of apparel, including its
				ornamentation.
							(8)The term design includes
				fashion design, except to the extent expressly limited to the design of a
				vessel.
							(9)The term apparel means—
								(A)an article of men’s, women’s, or children’s
				clothing, including undergarments, outerwear, gloves, footwear, and
				headgear;
								(B)handbags, purses, and tote bags;
								(C)belts; and
								(D)eyeglass
				frames.
								.
					(b)Designs not subject to
			 protectionSection 1302 of
			 title 17, United States Code, is amended in paragraph (5)—
				(1)by striking (5) and
			 inserting (5)(A) in the case of a design of a vessel
			 hull,;
				(2)by striking the period and inserting
			 ; or; and
				(3)by adding at the end the following:
					
						(B)in the case of a fashion design, embodied
				in a useful article that was made public by the designer or owner in the United
				States or a foreign country more than 3 months before the date of the
				application for registration under this
				chapter.
						.
				(c)Term of protectionSection 1305(a) of title 17, United
			 States Code, is amended to read as follows:
				
					(a)In generalSubject to subsection (b), the protection
				provided under this chapter—
						(1)for a design of a vessel hull shall
				continue for a term of 10 years beginning on the date of the commencement of
				protection under section 1304; and
						(2)for a fashion design shall continue for a
				term of 3 years beginning on the date of the commencement of protection under
				section
				1304.
						.
			(d)InfringementSection 1309 of title 17, United States
			 Code, is amended—
				(1)in subsection (c), by striking that
			 a design was protected and inserting or reasonable grounds to
			 know that protection for the design is claimed;
				(2)in subsection (e)—
					(A)in the first sentence, by inserting
			 or from an image thereof, after copied from a design
			 protected under this chapter,;
					(B)in the third sentence, by striking A
			 design and inserting In the case of a design of a vessel hull, a
			 design; and
					(C)by adding after the third sentence the
			 following: In the case of a fashion design, a design shall not be deemed
			 to have been copied from a protected design if it is original and not closely
			 and substantially similar in overall visual appearance to a protected
			 design.; and
					(3)by adding at the end the following:
					
						(h)Secondary liabilityThe doctrines of secondary infringement and
				secondary liability that are applied in actions under chapter 5 of this title
				apply to the same extent to actions under this chapter. Any person who is
				liable under either such doctrine under this chapter is subject to all the
				remedies provided under this chapter, including those attributable to any
				underlying or resulting
				infringement.
						.
				(e)Application for registrationSection 1310 of title 17, United
			 States Code, is amended—
				(1)in subsection (a), by striking the first
			 sentence and inserting the following:
					
						(1)Vessel hull designIn the case of a design of a vessel hull,
				protection under this chapter shall be lost if application for registration of
				the design is not made within 2 years after the date on which the design is
				first made public.
						(2)Fashion
				designIn the case of a
				fashion design, protection under this chapter shall be lost if application for
				registration of the design is not made within 3 months after the date on which
				the design is first made public.
						;
				and
				(2)in subsection (b), by striking for
			 sale and inserting for individual or public sale.
				(f)Examination of application and issue or
			 refusal of registrationSection 1313(a) of title 17, United
			 States Code, is amended by striking subject to protection under this
			 chapter and inserting within the subject matter protected under
			 this chapter.
			(g)Recovery for infringementSection 1323(a) of title 17, United States
			 Code, is amended by striking $50,000 or $1 per copy and
			 inserting $250,000 or $5 per copy.
			(h)Other rights not affectedSection 1330 of title 17, United
			 States Code, is amended—
				(1)in paragraph (1), by striking
			 or after the semicolon;
				(2)in paragraph (2), by striking the period
			 and inserting ; or; and
				(3)by adding at the end the following:
					
						(3)any rights that may exist under provisions
				of this title other than this
				chapter.
						.
				
